Citation Nr: 0924412	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for L4-5 minimal, posterior annular bulge and L5-S1 
minimal posterior annular bulge (low back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1972 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to service connection 
for lower back and nervous conditions.  A July 2004 Decision 
Review Officer (DRO) decision granted the Veteran entitlement 
to service connection for L4-5 minimal, posterior annular 
bulge and L5-S1 minimal posterior annular bulge, with an 
initial 20 percent evaluation and an effective date of May 9, 
2002.  

The Veteran was scheduled for a Board hearing in March 2009, 
however he withdrew his request in a timely manner.  

The issues have been recharacterized to comport to the 
evidence of record.  


FINDINGS OF FACT

1.  Although the Veteran was diagnosed with an inadequate 
personality during service, an acquired psychiatric 
disability was not diagnosed in service or for many years 
thereafter and the preponderance of evidence is against a 
finding that the current acquired psychiatric disability is 
related to service.  

2.  The Veteran's low back disability is manifested by a 
thoracolumbar range of motion measuring 50 degrees of forward 
flexion at its most limited; no findings of favorable or 
unfavorable ankylosis of any part of the spine; no 
incapacitating episodes requiring bed rest; no findings 
indicating severe recurrent attacks with intermittent relief; 
no findings indicating severe listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion, or abnormal mobility on forced motion; and 
a lack of severe limitation of motion of the lumbar spine.  

CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by service, directly or presumptively.  38 U.S.C.A 
§§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for L4-5 minimal, posterior annular bulge and L5-S1 minimal 
posterior annular bulge (low back disability) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5295 (2008); 38 
C.F.R. § 4.71a, DCs 5292, 5293, 5295 (in effect prior to 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected low back disability is a "downstream" issue.  
Hence, additional notification is not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd 
by Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
RO provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection in a September 
2002 letter.  Additional notice, including that concerning 
the issue of establishing higher evaluations and effective 
dates, was provided by letter in September 2007.  The claim 
was subsequently re-adjudicated in a September 2007 
supplemental statement of the case (SSOC).  The Veteran had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With regard to the service connection claim, the RO provided 
the appellant pre-adjudication notice by letter dated in 
September 2002 and post-adjudication notice by letter dated 
in February 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for an award of benefits will be assigned as 
the claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the existence and 
severity of his claimed psychiatric disability and service 
connected low back disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

I.  Service Connection Claim

The Veteran seeks service connection for an acquired 
psychiatric disability.  The Veteran contends that he was 
fine when he went into the Army and started having 
difficulties while in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has an acquired psychiatric disability.  
Psychiatric hospitalization records dated in February 1999 
note that the Veteran had diagnoses of alcohol dependence, 
polysubstance abuse, adjustment disorder with disturbance of 
emotions and conduct, and personality disorders/mental 
retardation.  It was also noted that the Veteran was 
hospitalized at a psychiatric institution three times in 
1987, and once in 1988, 1993, 1995, and 1996.  His admissions 
usually involved alcohol or other substance abuse, and the 
Veteran has been diagnosed with major depression, dysthymia, 
and a personality disorder.  A VA examination was conducted 
in July 2004, following a mental status examination, the 
Veteran was given diagnoses of polysubstance abuse by history 
and antisocial personality disorder.  VA treatment records 
dated in March 2005 note that the Veteran was given a 
diagnosis of depression.  VA treatment records dated in 
January 2006 note that the Veteran was given an assessment of 
mood disorder, not otherwise specified.  

STRs do not indicate that the Veteran had any complaints of, 
or treatment for, any type of acquired psychiatric disability 
while in service.  A May 1975 Department of the Army letter 
notes that the Veteran was discharged for unsuitability.  It 
was noted that the Veteran was recommended to be discharged 
from service due to a character and behavior disorder.  A May 
1975 statement of social work evaluation notes that the 
Veteran was given an impression of inadequate personally and 
it was recommended that he be separated from service.  It was 
also noted that there is no evidence of psychosis, neurosis, 
or other disorder, which would require referral for 
psychiatric treatment.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of an acquired psychiatric 
disability, is approximately 12 years after the Veteran was 
discharged from active service.  The passage of approximately 
12 years before any evidence of the disability is of record 
weighs heavily against a finding that such disability is 
related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307, 3.309; see also Savage v. Gober, 10 Vet. App. 488 
(1997).  

The Veteran was diagnosed with an inadequate personality 
during service, however, congenital or developmental 
abnormalities, such as personality disorders, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  While service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); the 
Veteran does not contend and there is no medical evidence or 
opinion even suggesting that such aggravation occurred in 
this case.

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has an acquired 
psychiatric disability is related to service.   However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on matters as 
complex as the diagnosis or etiology of his claimed 
disability and his views are of no probative value.  And, 
even if his opinion is entitled to be accorded some probative 
value, it does not outweigh the evidence of record, which 
shows that the Veteran was not treated for, or diagnosed 
with, an acquired psychiatric disability during service and 
that his current disability did not develop for many years 
after service.  Significantly, the Veteran's military service 
is not discussed by him or his medical providers in his VA 
examination, his prior hospitalizations, or his treatment 
records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

The preponderance of the evidence is against the claimed 
acquired psychiatric disability; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

II.  Increased Rating Claim 

The RO originally granted service connection for a low back 
disability in July 2004, assigning a 20 percent rating under 
38 C.F.R. § 4.71a, DC 5299-5295, effective May 9, 2002.  The 
Veteran seeks an evaluation in excess of 20 percent for his 
low back disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Since the Veteran filed his claim for service connection in 
May 2002, the criteria for evaluating a disability of the 
spine have changed.

The criteria for degenerative disc disease under Diagnostic 
Code 5293 (the old criteria) were revised on September 23, 
2002, (the interim criteria).  On September 26, 2003, the 
interim criteria were revised, which included the renumbering 
of Diagnostic Code 5293 to Diagnostic Code 5243 (the current 
criteria).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the Veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

Prior to September 23, 2002, under Diagnostic Code 5293, 
postoperative cured intervertebral disc syndrome warranted a 
0 percent rating.  Mild intervertebral disc syndrome 
warranted a 10 percent rating.  Moderate, recurrent attacks 
warranted a 20 percent rating.  Severe, recurring attacks 
with intermittent relief warranted a 40 percent rating.  
Pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, warranted a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

For lumbosacral strain, the criteria were revised as of 
September 2003.  Under the old Diagnostic Code 5295, 
lumbosacral strain, in effect prior to September 2003, the 
criteria for the next higher rating, 40 percent, were severe 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.  

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5292 (revised in September 2002 and 
renumbered as Diagnostic Code 5243 effective September 26, 
2003 provides that intervertebral disc syndrome (IVDS) is to 
be rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The current General Rating Formula for Diseases and Injuries 
of the Spine provides a 30 percent disability rating is 
assigned for forward flexion of the cervical spine of 15 
degrees or less; or, favourable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for unfavourable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favourable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavourable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

A VA examination was conducted in July 2004.  A physical 
examination revealed that the Veteran had paravertebral spasm 
and tenderness on the lumbar spine and increased lordosis.  
The Veteran flexed to 90 degrees with pain, hyperextended to 
15 degrees with pain, laterally flexed to the right to 20 
degrees and to the left to 15 degrees, with more severe pain 
on the left, and rotated to 25 degrees bilaterally with mild 
pain.  Deep tendon reflexes were +2 bilaterally.  Muscle 
strength equals 4 out of 5 on the left and 5 out of 5 on the 
right.  A diagnosis of L4-5 minimal posterior annular bulge, 
L5-S1 minimal posterior bulge was given.  The examiner also 
noted that pain limits functioning to 20 percent of normal.  

A VA examination was conducted in July 2007.  The examiner 
reviewed the Veteran's claim file.  It was noted that the 
Veteran had no history of numbness, parathesias, or leg or 
foot weakness.  The examiner noted that there was muscle 
spasm or localized tenderness or guarding severe enough for 
abnormal gait or abnormal spinal contour.  An examination of 
the lumbosacral spine indicated forward flexion of 0 to 50 
degrees, with pain at 50 degrees, right and left lateral 
flexion from 0 to 20 degrees, backward extension of 0 to 15 
degrees, and left lateral rotation of 0 to 20 degrees.  Right 
lateral rotation of 0 to 10 degrees was noted.  Additional 
functional limitation of motion of the lumbosacral spine 
during flare-up and repetitive use limited to 0 to 50 degrees 
on forward flexion and 0 to 15 degrees backward extension was 
noted.  Pain was noted to begin at the maximum range of 
motion noted above, and it was noted that there was no 
additional loss of motion after repetitive use.  A neurologic 
examination revealed no evidence of muscle atrophy or 
decrease in muscle tone.  A sensory examination revealed that 
the Veteran had normal vibration, pain, light touch, and 
position sense of his lower extremities.  Lasegue sign was 
positive on the right lower extremity, while Babinski and 
Romberg signs were absent.  Following medical imaging, a 
diagnosis of lumbar strain was given.  

To receive a rating higher than 20 percent under the former 
criteria of DC 5292 for limitation of motion of the lumbar 
spine, medical evidence must show severe limitation of motion 
of the lumbar spine.  The VA examinations of record shows at 
his most limited the Veteran had forward flexion of 0 to 50 
degrees, with pain at 50 degrees, hyperextension to 15 
degrees with pain, lateral flexion to the right to 20 degrees 
and to the left to 15 degrees, with more severe pain on the 
left, backward extension of 0 to 15 degrees, left lateral 
rotation of 0 to 20 degrees, and right lateral rotation of 0 
to 10 degrees.  Although the July 2004 VA examiner noted that 
pain limits functioning to 20 percent of normal, the examiner 
specifically noted during the examination the degree of 
motion at which the Veteran experienced pain.  Thus, the 
Board is unable to reasonably characterize as "severe" the 
Veteran's limitation of motion of his lumbar spine as 
required for a higher rating under former Diagnostic Code 
5292.  See 38 C.F.R. § 4.71a, Note 2.  

To receive a rating higher than 20 percent under the former 
criteria of DC 5293 for intervertebral disc syndrome, the 
medical evidence must show severe, recurring attacks with 
intermittent relief.  The VA examinations of record show 
paravertbral spasm and tenderness on the lumbar spine, deep 
tendon reflexes of +2 bilaterally, muscle strength of 4 out 
of 5 on the left and 5 out of 5 on the right, no history of 
numbness, parathesias, or leg or foot weakness, no evidence 
of muscle atrophy or decrease in muscle tone, and normal 
vibration, pain, light touch, and position sense of his lower 
extremities.  There is no evidence of record that indicates 
that the Veteran's low back disability manifests severe or 
recurring attacks.  Thus the Veteran's low back disability 
does not warrant a rating in excess of 20 percent under 
former Diagnostic Code 5293.  

To receive a rating higher than 20 percent under the former 
criteria of DC 5295 for lumbosacral strain the medical 
evidence must show severe listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The VA examinations of 
record do not show severe listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion, or abnormal mobility on forced motion.  Although the 
July 2007 VA examination notes that the Veteran has muscle 
spasm or localized tenderness or guarding severe enough for 
abnormal gait or abnormal spinal contour, this alone does not 
warrant a 40 percent rating under former DC 5295 for a 
lumbosacral strain in the absence of the above noted 
manifestations.  Id.

To receive a rating higher than 20 percent for IVDS under the 
current criteria, the medical evidence must show that there 
is forward flexion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine; unfavorable ankylosis of the entire thoracolumbar; or 
unfavorable ankylosis of the entire spine; or incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. 4.71a, DC 5235-5243.  The VA examinations of record 
show at his most limited the Veteran has forward flexion of 0 
to 50 degrees, with pain at 50 degrees.  Although the July 
2004 VA examiner noted that pain limits functioning to 20 
percent of normal, the examiner  specifically noted the 
degree of motion at which the Veteran experienced pain, which 
does not meet the criteria for a higher rating.  Neither of 
the VA examiners found that the Veteran has ankylosis of his 
thoracolumbar spine, nor is there evidence that any physician 
has prescribed bed rest due to the Veteran's low back 
disability.  Accordingly the evidence does not establish that 
a higher evaluation under 38 C.F.R. § 4.71a, DC 5299-5295, is 
warranted.  

There is no evidence of record indicating that neurological 
manifestations are present and separate evaluations for 
neurological manifestations are not warranted.   38 C.F.R. 
4.71a DC 5299-5295, Note (1).

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected low back 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected low back disability, and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed examination and opinions 
provided by the VA medical professionals, which show that the 
criteria for a rating in excess of 20 percent for a low back 
disability have not been met.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Gilbert v. Derwinski, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.

At no time during the pendency of this claim has the 
Veteran's low back disability met or nearly approximated the 
criteria for a rating in excess of 20 percent, and staged 
ratings are not for application.  See Hart, 21 Vet. App. at 
505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a low 
back disability is not warranted.  See Gilbert, 1 Vet. App. 
at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the Veteran's low back 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the Veteran has presented no evidence that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected low back disability.  






ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for L4-5 minimal, posterior annular bulge and L5-S1 minimal 
posterior annular bulge (low back disability) is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


